SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
Franklin Grullon appeals from two orders entered by the United States District Court for the Southern District of New York: (1) granting summary judgment for the defendants-appellees on all Grullon’s claims and denying his motions for a preliminary injunction and to file an amended complaint, 1999 WL 436457 (S.D.N.Y. June 24, 1999); and (2) denying Grullon’s motion for reconsideration of the judgment, 2000 WL 648891 (S.D.N.Y. May 19, 2000). We affirm for substantially the reasons stated in Judge Sweet’s orders.
The judgment of the district court is hereby AFFIRMED.